Gambill v. Shannon                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-063-CV

        LAW, SNAKARD & GAMBILL,
                                                                              Appellant
        v.

        JOE SHANNON, JR.,
                                                                              Appellee
 

 From the 18th District Court
Johnson County, Texas
Trial Court # 273-90
                                                                                                                
                                                                     
MEMORANDUM OPINION
                                                                                                     

          By motion, both parties request dismissal based on a compromise and settlement of all
issues in dispute.  No decision of this court having been issued prior to receipt of the joint motion,
the motion is granted, and the appeal is dismissed
                                                                                 PER CURIAM

Before Chief Justice Thomas,
          Justice Cummings and
          Justice Vance
Dismissed
Opinion delivered and filed December 18, 1991
Do not publish